       3:21-cv-02428-JMC         Date Filed 08/04/21       Entry Number 1        Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION
                                  CASE NUMBER:

 Prime Property & Casualty Insurance
 Company, Inc.,


                                         Plaintiff,
 v.
                                                                    COMPLAINT
                                                                (Declaratory Judgment)
 Larrimore Logging, LLC, Cloise Sechrest, and
 Walter Boatwright,

                                      Defendants.

       Plaintiff, Prime Property & Casualty Insurance Company, Inc. (hereinafter “Prime”), seeks

declaratory relief to determine the rights of the parties and alleges and shows as follows:

                                   JURISDICTION & VENUE

       1.      Prime is an insurance company organized and existing under the laws of the State

of Illinois with its principal place of business in the State of Utah. Prime is authorized to transact

business in the State of South Carolina, including writing policies of insurance.

       2.      Upon information and belief, Defendant Larrimore Logging, LLC is a limited

liability company organized and existing under the laws of the State of South Carolina with its

principal place of business in the State of South Carolina.

       3.      Upon information and belief, Defendant Cloise Sechrest is a citizen and resident of

Davidson County, North Carolina.

       4.      Upon information and belief, Defendant Walter Boatwright is a citizen and resident

of Marion County, South Carolina.




                                                  1
       3:21-cv-02428-JMC          Date Filed 08/04/21       Entry Number 1        Page 2 of 8




       5.       This matter is brought pursuant to Rule 57 of the Federal Rules of Civil Procedure

and pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et seq.; there is a real or

justiciable controversy between the parties, and by these proceedings Plaintiff asks this Court to

inquire into and declare the rights and obligations of the parties hereto arising out of the facts set

forth below.

       6.       Venue is proper in this Division and this Court pursuant to 28 U.S.C. § 1391(b)(2)

as, upon information and belief, a substantial part of the events giving rise to this claim occurred

in this Division.

       7.       The amount in controversy exceeds Seventy-Five Thousand and No/100

($75,000.00) Dollars, exclusive of interests and costs, and there is complete diversity of

citizenship. Therefore, this Court has jurisdiction to hear this matter pursuant to 28 U.S.C.

§ 1332(a)(1).

                                               FACTS

       8.       Prime issued a commercial auto policy, Policy No. PC19121572, to Larrimore

Logging, LLC with effective dates of December 26, 2019 to December 26, 2020 (hereinafter the

“Prime Policy”). The Prime Policy lists several insured tractor trailer trucks and one insured trailer,

a 2015 Evans trailer, VIN No. 1J96142BXF0003888. The Prime Policy provides a $1,000,000

combined single liability limit. A copy of the Prime Policy is attached hereto as Exhibit A.

       9.       The Prime Policy provides coverage to certain persons and entities qualifying as

“insureds” for certain risks under the insuring agreement and excludes certain risks through policy

exclusions. Prime craves reference to the Prime Policy for all terms, conditions, and provisions

therein and incorporates them by reference herein.

       10.      The Prime Policy provides in pertinent part:




                                                  2
3:21-cv-02428-JMC       Date Filed 08/04/21     Entry Number 1       Page 3 of 8




      SPECIFICALLY DESCRIBED AUTOS – ITEM THREE OF THE
                     DECLARATIONS
                                      ***
                          [Table of Scheduled Autos]
                                      ***
Any non-owned trailers scheduled on this endorsement must be attached to a
scheduled power unit for coverage to apply.
                                      ***
                   BUSINESS AUTO COVERAGE FORM
                                      ***
SECTION I – COVERED AUTOS
Item Two of the Declarations shows the “autos” that are covered “autos” for each
of your coverages. The following numerical symbols describe the "autos" that
may be covered "autos". The symbols entered next to a coverage on the
Declarations designate the only "autos" that are covered "autos".
A. Description Of Covered Auto Designation Symbols
 Symbol            Description Of Covered Auto Designation Symbols
     ***                                      ***
 7                 Specifically    Only those “autos” described in Item Three
                   Described       of the Declarations for which a premium
                   “Autos”         charge is shown (and for Covered Autos
                                   Liability Coverage any “trailers” you don’t
                                   own while attached to any power unit
                                   described in Item Three).
                                      ***
C. Certain Trailers, Mobile Equipment And Temporary Substitute Autos
   If Covered Autos Liability Coverage is provided by this Coverage Form, the
   following types of vehicles are also covered “autos” for Covered Autos
   Liability Coverage:
   1. “Trailers” with a load capacity of 2,000 pounds or less designed primarily
       for travel on public roads.
                                   ***
SECTION II – COVERED AUTOS LIABILITY COVERAGE
A. Coverage
   We will pay all sums an "insured" legally must pay as damages because of
   "bodily injury" or "property damage" to which this insurance applies, caused
   by an "accident" and resulting from the ownership, maintenance or use of a
   covered "auto"….



                                       3
       3:21-cv-02428-JMC          Date Filed 08/04/21       Entry Number 1     Page 4 of 8




             We have the right and duty to defend any "insured" against a "suit" asking for
             such damages or a "covered pollution cost or expense". However, we have no
             duty to defend any "insured" against a "suit" seeking damages for "bodily
             injury" or "property damage" or a "covered pollution cost or expense" to which
             this insurance does not apply….

             1. Who Is An Insured
                The following are “insureds”:
                a. You for any covered “auto”.
                b. Anyone else while using with your permission a covered “auto” you
                   own, hire or borrow except:
                   (1) The owner or anyone else from whom you hire or borrow a covered
                       “auto.”
                       This exception does not apply if the covered “auto” is a “trailer”
                       connected to a covered “auto” you own.
                   (2) Your “employee” if the covered “auto” is owned by that “employee”
                       or a member of his or her household.
                                                   ***
                c. Anyone liable for the conduct of an “insured” described above but only
                   to the extent of that liability.
                                              ***
       11.      On December 1, 2020, Cloise Sechrest filed suit in the Lee County, South Carolina

Court of Common Pleas against Walter Boatwright and Larrimore Logging, LLC, Civil Action

No. 2020-CP-31-00316 (hereinafter the “Underlying Complaint”). A copy of the Underlying

Complaint is attached hereto as Exhibit B.

       12.      The Underlying Complaint alleges that Cloise Sechrest was involved in a two-

vehicle accident on October 5, 2020 on Bethune Highway in Lee County, South Carolina.

       13.      The Underlying Complaint alleges Walter Boatwright was operating a tractor trailer

truck pulling a logging trailer when he failed to yield the right of way causing Sechrest’s vehicle

to strike the logging trailer and causing injuries to Sechrest.

       14.      The Underlying Complaint alleges Walter Boatwright owned the tractor trailer

truck involved in the accident.




                                                  4
       3:21-cv-02428-JMC           Date Filed 08/04/21    Entry Number 1       Page 5 of 8




       15.     Upon information and belief, the tractor trailer truck involved in the October 5,

2020 accident is a 2003 Freightliner tractor trailer, VIN No. 1FUJA6CG83PK22514, owned by

Walter Boatwright.

       16.     The 2003 Freightliner tractor trailer, VIN No. 1FUJA6CG83PK22514, is not an

insured vehicle under the Prime Policy.

       17.     Upon information and belief, the logging trailer involved in the October 5, 2020

accident was not owned by Larrimore Logging, LLC.

       18.     Upon information and belief, the logging trailer involved in the October 5, 2020

accident is not the 2015 Evans trailer, VIN No. 1J96142BXF0003888, listed on the Prime Policy.

       19.     Upon information and belief, there were no logs on the logging trailer at the time

of the October 5, 2020 accident.

       20.     The Underlying Complaint alleges Walter Boatwright was employed by or acted as

agent of Larrimore Logging, LLC at all relevant times.

       21.     Upon information and belief, Defendants have or will make claims for liability

coverage under the Prime Policy for the October 5, 2020 accident.

                                   FOR A FIRST DECLARATION

       22.     Plaintiff repeats and realleges each and every one of the allegations set forth above

as if set forth verbatim herein.

       23.     Under the terms of the Prime Policy, Walter Boatwright only qualifies as “insured”

for liability coverage while using with Larrimore Logging, LLC’s permission a covered “auto”

Larrimore Logging, LLC owns, hires or borrows, provided Boatwright is not the owner of such

“auto” or the person from whom Larrimore Logging, LLC borrowed or hired such “auto.”




                                                 5
       3:21-cv-02428-JMC         Date Filed 08/04/21      Entry Number 1       Page 6 of 8




       24.     Therefore, Walter Boatwright does not qualify as an “insured” for liability coverage

for the October 5, 2020 accident unless he was using a covered “auto” – which he did not own –

when the accident occurred.

       25.     Upon information and belief and as alleged in the Underlying Complaint, Walter

Boatwright owned the tractor trailer truck he was operating at the time of the October 5, 2020

accident.

       26.     Upon information and belief, Walter Boatwright also owned the logging trailer

involved in the October 5, 2020 accident.

       27.     Moreover, under the terms of the Prime Policy, only the following qualify as

covered autos: (1) those “autos” described in Item Three of the Declarations for which a premium

charge is shown; (2) any trailers Larrimore Logging, LLC does not own while attached to any

power unit described in Item Three; and (3) “trailers” with a load capacity of 2,000 pounds or less.

       28.     Upon information and belief, at the time of the October 5, 2020 accident, Walter

Boatwright was operating a 2003 Freightliner tractor trailer, VIN No. 1FUJA6CG83PK22514.

This vehicle does not qualify as a covered “auto” under the Prime Policy. It is not described in

Item Three of the Prime Policy Declarations.

       29.     Upon information and belief, the logging trailer involved in the October 5, 2020

accident was not owned by Larrimore Logging, LLC.

       30.     The only trailer listed on the Prime Policy is a 2015 Evans trailer, VIN No.

1J96142BXF0003888. Upon information and belief, the logging trailer involved in the October 5,

2020 accident was not the 2015 Evans trailer listed on the Prime Policy.

       31.     Upon information and belief, the logging trailer involved in the October 5, 2020

accident had a load capacity of greater than 2,000 pounds.




                                                 6
       3:21-cv-02428-JMC           Date Filed 08/04/21     Entry Number 1       Page 7 of 8




          32.   Consequently, neither the tractor trailer nor the logging trailer involved in the

October 5, 2020 accident qualify as a covered “auto” under the Prime Policy.

          33.   Therefore, Prime is entitled to a declaration that Walter Boatwright does not qualify

as an “insured” for liability coverage under the Prime Policy for the October 5, 2020 accident.

                               FOR A SECOND DECLARATION

          34.   Plaintiff repeats and realleges each and every one of the allegations set forth above

as if set forth verbatim herein.

          35.   Under the terms of the Prime Policy, “insureds” include “you for any covered

‘auto.’” The Prime Policy defines “you” as Larrimore Logging, LLC.

          36.   Therefore, Larrimore Logging, LLC is only an “insured” for the October 5, 2020

accident if the accident involved a covered “auto.”

          37.   As explained above, neither the tractor trailer owned by Walter Boatwright nor the

logging trailer involved in the October 5, 2020 accident qualify as covered “autos” under the Prime

Policy.

          38.   Therefore, Prime is entitled to a declaration that Larrimore Logging, LLC does not

qualify as an “insured” for liability coverage under the Prime Policy for the October 5, 2020

accident.

                                   FOR A THIRD DECLARATION

          39.   Plaintiff repeats and realleges each and every one of the allegations set forth above

as if set forth verbatim herein.

          40.   Under the terms of the Prime Policy, liability coverage is limited to sums an

“insured” legally must pay as damages because of “bodily injury” or “property damage” caused

by an “accident” and resulting from the ownership, maintenance or use of a covered “auto.”




                                                  7
       3:21-cv-02428-JMC        Date Filed 08/04/21      Entry Number 1       Page 8 of 8




       41.     As explained above, none of the vehicles or trailers involved in the October 5, 2020

accident qualify as covered “autos” under the Prime Policy.

       42.     Additionally, neither of the defendants in the Underlying Complaint qualify as

“insureds” under the Prime Policy for the October 5, 2020 accident.

       43.     Therefore, Prime is entitled to a declaration that the Prime Policy does not provide

liability coverage for the October 5, 2020 accident.

       WHEREFORE, Prime respectfully requests that this Court inquire into these matters and

declare that the Prime Policy provides no liability coverage for the October 5, 2020 accident and

Prime has no duty to defend or indemnify with respect to any claims arising out of the October 5,

2020 accident, together with such other and further relief as the Court may deem proper

                                             MURPHY & GRANTLAND, P.A.

                                             s/Wesley B. Sawyer
                                             Wesley B. Sawyer, Esquire (Fed Bar No. 11244)
                                             4406-B Forest Drive (29206)
                                             P.O. Box 6648
                                             Columbia, South Carolina 29260
                                             (803) 782-4100
                                             wsawyer@murphygrantland.com
                                             Attorneys for Plaintiff

Columbia, South Carolina
August 4, 2021




                                                 8
